Title: From George Washington to Major General Charles Lee, 14 March 1776
From: Washington, George
To: Lee, Charles



Dear Sir
Head Quarters Cambridge 14 March 1776

I am indebted to you for your three several favors of the 19th & 29th of Feby & 3d March, which I should have acknowledg’d sooner had not the great hurry & bustle we have been in for several days past prevented—You have doubtless heard before this time of our being in possession of Dorchester Hill, which important business was executed in one Night without any loss—The Enemy were thrown into the utmost consternation when they perceiv’d the next Morning what had been effected the preceding Night & made preparations to dislodge us—Three thousand Men under Command of Lord Piercy were draughted for this Service, but a very heavy Storm of Wind and rain frustrated their design. In my opinion, the most fortunate Circumstance for them and unfortunate for us that could have happen’d. As we had every thing so well prepared for their reception that I am confident we should have given a very good Account of them—failing in this attempt they have thought it most prudent to quit the Town and have been for several days past very busily employ’d in embarking their Troops and Stores on board Transports, most of which are now in Nantaskete Road waiting for a fair Wind to sail—somewhere. It is most

probable their destination is for New York the vast importance of that place is doubtless a Capital Object with them—it is most certainly so to us, and in consequence of their shameful retreat I shall begin to March part of this Army immediately and follow with the remainder as soon as their Accomodations on the Road will permit—I am inform’d by two very intelligent Men who made their escape from Boston, that they embark in great Confusion—are oblig’d to destroy many of their Carriages & Waggons for want of Room to transport them—That they are greatly distress’d for Seamen to man their Transports, and that the few they have are put on half allowance, Provisions being so scarce that they have not more than sufficient for four Weeks.
I was just about to congratulate you on your appointment to the Command in Canada, when I receiv’d the Account that your destination was altered—As a Virginian I must rejoice at the Change, but as an American I think you would have done more essential Service to the common Cause in Canada—for besides the advantage of “speaking and thinking in French” An Officer who is acquainted with their manners and Customs & has travell’d in their Country, must certainly take the strongest Hold of their Affection and confidence.
You mention nothing of the Guard that went with you from hence—Mr Palfrey tells me you intend to carry them with you—As it will create great confusion in the Regimental Accounts, and they can be of no great Service to you—I must beg you will let them remain at New York where they will be soon join’d by their respective Regiments The Recruiting Business here has gone on but very slowly indeed.
I am much pleas’d with your plans for the defence and Security of New York, what you may leave unfinish’d—I shall order the Commanding Officer to compleat as soon as possible—Lest the Enemy should meet with favorable Winds in their passage and get there before our Army—I have wrote to Governor Trumbul desiring him immediately to forward two thousand Men, and have also requested One thousand from the Jersies—This with the Force already there I hope will be able to keep the Ministerial Army at Bay until I can arrive with the Main body.
I most sincerely wish you increase of Health and every blessing & am Dear Sir Your most affectionate Friend & hble Servt

The Ladies are well & desire their Compts. I am oblig’d to you for sending Mr Palfrey and shall endeavour to serve him whenever it is in my power.
